By JUDGE ALFRED D. SWERSKY
The Commonwealth has made a motion' to resentence the Defendant because the sentence was below the statutory minimum. The matter has been continued several times without hearing.
The sentence was imposed on May 19, 1988, and the order entered on that date. This Court would only have jurisdiction over this case for twenty-one days from that date. Rule 1:1, Rules of Court. Since the sentence is voidable, not void, it becomes final and conclusive on all counts, except on appeal. Since no appeal was filed, the sentence must stand. See, Smith v. Commonwealth, 195 Va. 297 (1953).
The motion of the Commonwealth to resentence the Defendant will be denied.